 
 
I 
112th CONGRESS 1st Session 
H. R. 449 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2011 
Ms. Hirono introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Small Business Act to improve the Small Business Technology Transfer Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the STTR Enhancement Act of 2011. 
2.Required expenditure amounts for STTR 
(a)In generalSection 9(n)(1)(B)(ii) of the Small Business Act (15 U.S.C. 638(n)(1)(B)(ii)) is amended by striking 0.3 percent for fiscal year 2004 and and inserting 0.6 percent for. 
(b)ApplicationThe amendment made by subsection (a) shall apply to the first full fiscal year beginning after the date of enactment of this Act and to each fiscal year thereafter. 
3.STTR policy directive contents 
(a)In generalSection 9(p)(2)(B)(ix) of the Small Business Act (15 U.S.C. 638(p)(2)(B)(ix)) is amended— 
(1)by striking $100,000 and $750,000 and inserting $200,000 and $1,500,000, respectively; and 
(2)by striking greater or lesser amounts and inserting with an adjustment of such amounts once every 5 years to reflect economic adjustments and programmatic considerations, and with greater or lesser amounts. 
(b)TimingNot later than 90 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall modify the policy directive issued pursuant to section 9(p) of the Small Business Act (15 U.S.C. 638(p)) to reflect the amendments made by subsection (a) of this section. 
 
